Case 2:19-cv-06659-JFW-AGR Document 56 Filed 05/29/20 Page 1 of 2 Page ID #:324




       PAUL B. BEACH, State Bar No. 166265
   1   pbeach@lbaclaw.com
   2
       JAMES S. EICHER, JR., State Bar No. 213796
       jeicher@lbaclaw.com
   3   ROCCO ZAMBITO, JR., State Bar No. 306115
       rzambito@lbaclaw.com
   4   LAWRENCE BEACH ALLEN & CHOI, PC                                          JS-6
       100 West Broadway, Suite 1200
   5   Glendale, California 91210-1219
       Telephone No. (818) 545-1925
   6   Facsimile No. (818) 545-1937
   7   Attorneys for Defendants
       County of Ventura, Bill Ayub, Eric Dowd, Ronald Chips, and Edward Busse
   8
   9                      UNITED STATES DISTRICT COURT
  10                     CENTRAL DISTRICT OF CALIFORNIA
  11
       MARY TORRES, an individual;               )   Case No. 2:19-cv-06659-JFW (AGRx)
  12   BENNY TORRES, an individual, heirs )
       and successors-in-interest to MICHAEL )       Honorable John F. Walter
  13   TORRES, deceased,                         )
                                                 )
  14                 Plaintiffs,                 )   ORDER TO DISMISS ENTIRE
  15
                                                 )   ACTION WITH PREJUDICE
              vs.                                )
  16                                             )
       COUNTY OF VENTURA, a public               )   [FED. R. CIV. P. 41(a)(1)(A)(ii)]
  17   entity; RONALD CHIPS, an individual; )
       VU CONG DAO, an individual;               )
  18   EDWARD BUSSE, an individual;              )   [Stipulation lodged concurrently
       WILLIAM “BILL” AYUB, in his               )   herewith]
  19   individual capacity and official capacity )
       as Sheriff of Ventura County; ERIC        )
  20   DOWD, in his individual capacity and )
       official capacity as Sheriff of Ventura )
  21   County; and DOES 3 through 10,            )
       inclusive,                                )
  22                                             )
                     Defendants.                 )
  23                                             )
                                                 )
  24
  25
  26         Pursuant to the stipulation by and between Plaintiff BENNY TORRES
  27   (“Plaintiff”) and Defendants COUNTY OF VENTURA, RONALD CHIPS,
  28   EDWARD BUSSE, WILLIAM “BILL” AYUB, and ERIC DOWD (collectively,

                                                1
Case 2:19-cv-06659-JFW-AGR Document 56 Filed 05/29/20 Page 2 of 2 Page ID #:325




   1   “Defendants”), through their respective attorneys of record, IT IS HEREBY
   2   ORDERED that the above-captioned action be and hereby is dismissed in its
   3   entirety, with prejudice, with all parties to bear their own costs and attorneys’
   4   fees, pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii).
   5
   6   IT IS SO ORDERED.
   7
   8
   9   Dated: May 29, 2020              __________________________________
                                             Honorable John F. Walter
  10                                         United States District Judge
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                 2
